Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered July 26, 1990, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
It was not improper for County Court to deny defendant’s first request for an adjournment because of his claim that he needed more time to prepare. The case had been pending for almost four months and while defendant had been permitted to proceed pro se only the day before, he had been represented by counsel up to that point and had been specifically warned that he could do so only if it did not interfere with the case’s progression. Defendant indicated at that time that he was ready to go forward (see, People v Wade, 153 AD2d 969). Similarly unavailing is defendant’s claim that he should have been granted an adjournment to call two witnesses. We note that he never requested their presence and, with respect to the one witness that he did request, he failed to make a showing of any attempt to locate that witness (see, People v Edwards, 160 AD2d 722, lv denied 76 NY2d 855). As to the denial of defendant’s suppression motion, the issues he raises concern questions of credibility and the record before us fails to show any extraordinary circumstances to warrant disturb*740ing County Court’s determination thereof (see, People v Jackson, 101 AD2d 955).
Mahoney, P. J., Casey, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.